19 F.3d 1436
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Arthur OLIVER, Plaintiff-Appellant,v.BROOKFIELD, INC., Defendant-Appellee.
No. 93-3001.
United States Court of Appeals, Seventh Circuit.
Argued March 1, 1994.Decided March 2, 1994.

Before BAUER, FLAUM and EASTERBROOK, Circuit Judges.

Order

1
The district court granted summary judgment to the defendant in this employment-discrimination case, ruling that the evidence shows without dispute that the plaintiff was not meeting the employer's legitimate expectations.  Neither in the brief nor at oral argument did the plaintiff contest the conclusion that his performance from January through March 1992, the three months preceding his discharge, fell short of the employer's standard of accuracy--whether that standard be the 96% the employer contends it uses or the 95% plaintiff says is the real standard.  There is accordingly no material dispute requiring a trial, and we affirm for the reasons stated in the district court's opinion.


2
AFFIRMED.